DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6, 8 – 17, and 19 – 25 are pending.  Claims 1, 3, 12, 14, 22, and 24 were amended.  Claims 7 and 18 were cancelled.

Specification
Amendments to the specification were received on 6 April 2022.  These amendments are acceptable.

Response to Arguments
Drawings 
Applicant’s arguments, see page 10, filed 6 April 2022, with respect to figures 9 and 10 have been fully considered and are persuasive.  The objection of 3 March 2022 has been withdrawn. 

35 USC §112 
Applicant’s amendments with respect to claims 1, 3, and 14 have been fully considered and resolve the issues of indefiniteness.  The rejections of 3 March 2022 have been withdrawn.

	
35 USC §101 
Applicant has accepted the invitation to participate in the DSMER Pilot Program, and therefore has deferred responding to the rejection under 35 USC 101 due to Subject Matter Eligibility.
Claims 1, 12, and 22, and 24, as amended, have been analyzed for patent eligibility and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 3 March 2022 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., outputting the determined state information to a display), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d))).
Similarly, under step 2A of the test, claims 12, 22, and 24 are not directed to a judicial exception because the claims integrate the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., outputting the determined state information to a display), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).




35 USC §102 
Applicant argues (see page 14) that Yazami is silent with respect to “determining state information of the battery using the recognized voltage variation pattern based on the determined voltage values for preforming a cell-balancing for the battery using the determined state information of the battery”
Examiner submits that the instant claims do not include the element/step “for preforming a cell-balancing for the battery using the determined state information of the battery”.
Applicant argues (see page 14): Yazami does not, and would/could not, recognize a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values.
Examiner agrees that Yazami does not explicitly teach the newly amended limitation, but that this is taught by Middleton, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 11 – 17, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami et al., US 2021/0167620 (hereinafter 'Yazami') in view of Yang et al., US 2015/0127278 (hereinafter 'Yang') in view of Middleton et al., US 2013/0169232 (hereinafter 'Middleton').

Regarding claims 1 and 12: Yazami teaches a processor-implemented method and apparatus for estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising: 
acquiring current information and voltage information of a battery ([0084, Fig 1]: discloses a measurement system 6 that measures voltage and current at the connection to a battery); 
determining time interval values based on the acquired current information ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); 
determining voltage values corresponding to the determined time interval values in the acquired voltage information ([0128, 0133]: discloses that need to target voltage ranges that can support fast charging rates, and acquiring the open circuit voltage during pauses in the addition of charge); and
determining state information of the battery based on the determined voltage values ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values).

Yazami is silent with respect to 
determining time interval values based on the acquired current information such that current integration values corresponding to the time interval values satisfy a condition;
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values; 
determining state information of the battery using the recognized voltage variation pattern based on the determined voltage values;
outputting the determined state information to a display.

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes: 
determining time interval values based on the acquired current information such that current integration values corresponding to the time variation values satisfy a condition ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery, then tracking the amount of charging time so far, and the expected time until charging finishes, in terms of these uninform 1% charge amounts); and 
outputting state information to a display ([0054, 0075]: discloses a display unit 440 that displays information for the user, such as the remaining battery power in percentage terms).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process.

Middleton teaches a method of estimating the state of charge and the state of health of a battery ([Abstract, 0037]) that includes 
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values ([0035 – 0037; Fig 3A-C]: discloses monitoring the voltage of a battery over multiple periods of time to determine a “pattern of fluctuation”. As shown in Fig 3A below, there are 7 time intervals illustrated (I1 – I7), with the voltage oscillating between particular minimum (valley) and maximum (peak) levels in each of the intervals.); 
determining state information of the battery using the recognized voltage variation pattern based on the determined voltage values ([0037; Fig 3A-C]: discloses using the identified “pattern of fluctuation” as a means of determining the state of health of the battery).


    PNG
    media_image1.png
    548
    710
    media_image1.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton to use the detected operational history of the battery as a means to help determine the maximum and minimum possible charge levels, and therefore determine the amount of charge that could be added to the battery.

Regarding claims 2 and 13: Yazami in view of Yang in view of Middleton teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Yazami is silent with respect to wherein 
the condition comprises the current integration values being equal in value. 

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes:
the condition comprises the current integration values being equal in value ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process

Regarding claim 3 and 14: Yazami in view of Yang in view of Middleton teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the time interval values comprises: 
acquiring current integration information as an integral of the acquired current information over a time variation (Yazami: [0100, 0105]: discloses monitoring the “C-Rate current” over a variable number of “steps”, where a step is maintained until an exit condition is satisfied);  
dividing the current integration information at preset intervals to obtain the current integration values (Yazami: [0151, 0152]: discloses the creation of “frames” from a plurality of “steps”, along with an array of currents applied to the cell at each step, where a step is interpreted as a preset interval of time); and
extracting a time variation value for each dividing point of the current integration values (Yazami: [0132]: discloses monitoring the amount of current drawn by the battery cell during a step, and changing the duration in terms of “step time” according to the behavior of the cell). 

Regarding claim 4 and 15: Yazami in view of Yang in view of Middleton teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the state information comprises: 
dividing the acquired voltage information based on the determined time interval values (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values). 

Regarding claim 5 and 16: Yazami in view of Yang in view of Middleton teaches the method of claim 4 and the apparatus of claim 15, as discussed above, wherein, among dividing points of the divided voltage information, a time interval between a pair of adjacent dividing points of the voltage information is greater than another time interval between another pair of adjacent dividing points, and wherein each of the time interval and the other time interval comprises one or more of the time interval values (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values.  For example, the figure shows a lengthy interval crossing the 1000 second mark, followed by a short interval). 

Regarding claim 6 and 17: Yazami in view of Yang in view of Middleton teaches the method of claim 5 and the apparatus of claim 16, as discussed above, wherein a current of the battery decreases in the interval between the portion of dividing points (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values.  Within each interval, the current shows an upward spike, then decreases as time increases toward the next interval). 

Regarding claim 11: Yazami in view of Yang in view of Middleton teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 (Yazami: [0041 – 0048, claim 21]: discloses a charging-control processor programmed to implement a charging procedure).

Regarding claim 22: Yazami teaches a processor-implemented method of estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising: 
acquiring current information and voltage information of a battery ([0084, Fig 1]: discloses a measurement system 6 that measures voltage and current at the connection to a battery); 
determining time interval values based on the [the current information] ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); and 
determining state information of the battery based on voltage values corresponding to the determined time interval values in the acquired voltage information ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values).  

Yazami is silent with respect to 
determining, based on the current information, current integration values that are equal in value;
determining time interval values based on the determined current integration values;
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values;
determining state information of the battery using the recognized voltage variation pattern based on voltage values corresponding to the determined time interval values in the acquired voltage information; and
outputting the determined state information to a display.

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes: 
determining, based on the current information, current integration values that are equal in value; 
determining time interval values based on the determined current integration values ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery, then tracking the amount of charging time so far, and the expected time until charging finishes, in terms of these uninform 1% charge amounts); and 
outputting state information to a display ([0054, 0075]: discloses a display unit 440 that displays information for the user, such as the remaining battery power in percentage terms).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process

Middleton teaches a method of estimating the state of charge and the state of health of a battery ([Abstract, 0037]) that includes 
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values ([0035 – 0037; Fig 3A-C]: discloses monitoring the voltage of a battery over multiple periods of time to determine a “pattern of fluctuation”. As shown in Fig 3A below, there are 7 time intervals illustrated (I1 – I7), with the voltage oscillating between particular minimum (valley) and maximum (peak) levels in each of the intervals.); 
determining state information of the battery using the recognized voltage variation pattern based on the determined voltage values ([0037; Fig 3A-C]: discloses using the identified “pattern of fluctuation” as a means of determining the state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton to use the detected operational history of the battery as a means to help determine the maximum and minimum possible charge levels, and therefore determine the amount of charge that could be added to the battery.

Regarding claim 24: Yazami teaches a processor-implemented method of estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising:
acquiring current and voltage information of a battery ([0084, Fig 1]: discloses a measurement system 6 that measures voltage and current at the connection to a battery); 
determining time interval values and corresponding voltage values based on the acquired current and voltage information and based on a charging rate of the battery ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); and
determining state information of the battery based on the time interval values and the corresponding voltage values ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values).

Yazami is silent with respect to 
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values; 
determining state information of the battery using the recognized voltage variation pattern based on the time interval values and the corresponding voltage values; and
outputting the determined state information to a display.

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes: 
determining time interval values based on the determined current integration values ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery, then tracking the amount of charging time so far, and the expected time until charging finishes, in terms of these uninform 1% charge amounts); and 
outputting state information to a display ([0054, 0075]: discloses a display unit 440 that displays information for the user, such as the remaining battery power in percentage terms).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process

Middleton teaches a method of estimating the state of charge and the state of health of a battery ([Abstract, 0037]) that includes 
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and voltage values corresponding to the two or more time interval values ([0035 – 0037; Fig 3A-C]: discloses monitoring the voltage of a battery over multiple periods of time to determine a “pattern of fluctuation”. As shown in Fig 3A below, there are 7 time intervals illustrated (I1 – I7), with the voltage oscillating between particular minimum (valley) and maximum (peak) levels in each of the intervals.); 
determining state information of the battery using the recognized voltage variation pattern based on the time interval values and the corresponding voltage values ([0037; Fig 3A-C]: discloses using the identified “pattern of fluctuation” as a means of determining the state of health of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton to use the detected operational history of the battery as a means to help determine the maximum and minimum possible charge levels, and therefore determine the amount of charge that could be added to the battery.

Regarding claim 25: Yazami teaches the method of claim 23, as discussed above, wherein the determining of the time interval values and the corresponding voltage values comprises: 
determining the time interval values to be greater for a slower charging rate of the battery than for a faster charging rate of the battery ([0195 – 0197]: discloses a calculation of the incremental increase in the state of charge, where a slower charge rate will require more time to increase the SOC by a fixed amount).


Claims 8 – 10, 19 – 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami in view of Yang in view of Middleton in view of Chemali et al., US 2019/0157891 (hereinafter 'Chemali').

Regarding claim 8 and 19: Yazami in view of Yang in view of Middleton teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the state information comprises: 
extracting a voltage value corresponding to one or more time interval values associated with a scan order among the determined time interval values from the acquired voltage information ([0147]: discloses a series of voltage values that are calculated at the start of a step in the process); 
generating a feature vector based on the one or more time interval values and the extracted voltage value (Yazami: [0151]: discloses creating a set of adjacent steps in a data structure called a “Frame”).

Yazami in view of Yang in view of Middleton is silent with respect to 
inputting the generated feature value to a state estimation model. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
calculating battery state using a feature value and a state estimation model ([0055]: discloses providing a vector of inputs to a Neural Network that estimates the state of charge of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 9 and 20: Yazami in view of Yang in view of Middleton in view of Chemali teaches the method of claim 8 and the apparatus of claim 19, as discussed above.
Yazami in view of Yang in view of Middleton is silent with respect to wherein 
the state estimation model comprises a recurrent neural network (RNN) including a long short-term memory (LSTM). 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
	the state estimation model comprises a recurrent neural network (RNN) including a long short-term memory (LSTM) ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell.”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 10 and 21: Yazami in view of Yang in view of Middleton in view of Chemali teaches the method of claim 8 and the apparatus of claim 19, as discussed above.
Yazami in view of Yang in view of Middleton is silent with respect to wherein 
a length of the feature vector is the same in a case in which the battery is fast-charged and in a case in which the battery is slow-charged. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
a feature vector that comprises the measured voltage, current, and temperature at each time step.  This feature vector is always the same length (3) as best understood by the Examiner ([0055])

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 23: Yazami in view of Yang in view of Middleton teaches the method of claim 22, as discussed above, wherein the determining of the state information of the battery comprises: 
generating a feature vector based on one or more time interval values, of the time interval values, and one or more first corresponding voltage values, of the voltage values (Yazami: [0151]: discloses creating a set of adjacent steps in a data structure called a “Frame”).

Yazami in view of Yang in view of Middleton is silent with respect to 
inputting the feature vector into a long short-term memory (LSTM) to generate an LSTM output vector; 
generating a subsequent feature vector based on one or more subsequent time interval values, of the time interval values, and one or more subsequent corresponding voltage values, of the voltage values; 
inputting the LSTM output vector and the subsequent feature vector into the LSTM to generate a subsequent LSTM output vector; and 
determining state information of the battery by applying a regression analysis to the subsequent LSTM output vector. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
calculating battery state using a feature value and a state estimation model ([0055]: discloses providing a vector of inputs to a Neural Network that estimates the state of charge of the battery).
inputting the LSTM output vector and the subsequent feature vector into the LSTM to generate a subsequent LSTM output vector ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell”); and 
 determining state information of the battery by applying a regression analysis to the subsequent LSTM output vector ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell.”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Middleton in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kang et al., US 2010/0036626 and US 2010/0085009, discloses estimating the state of health of a battery based on the pattern of voltage variation ([Abstract])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857